Opinion issued October 15, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00519-CR
                            ———————————
                   IN RE JOSE PAULINO CHAVEZ, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On June 20, 2013, the relator, Jose Paulino Chavez, filed a petition for writ

of mandamus, seeking to compel the trial court to rule on relator’s “motion

requesting district court to correct void judgment.”1

      We deny the petition for writ of mandamus.2



1
      The underlying case is State v. Jose Paulino Chavez, No. 874365, in the 338th
      District Court of Harris County Texas, the Honorable Brock Thomas presiding.
                                   PER CURIAM

Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      Relator’s petition for writ of mandamus is procedurally defective. See TEX. R.
      APP. 9.5 (requiring that document filed with Court must be served on all parties
      and that certificate of service contain date, manner of service, name and address of
      each person served, and, if person served is party’s attorney, name of party
      represented by that attorney); TEX. R. APP. P. 52.3(k) (requiring that petition
      include appendix containing a certified or sworn copy of any document showing
      matter complained of); TEX. R. APP. P. 52.7 (requiring relator to file record with
      petition containing certified or sworn copy of every document that is material to
      relator’s claim).
                                           2